DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics).
(1) Regarding claim 1:
NPL discloses a user equipment (UE) for wireless communication, comprising: 
receive an indication of a single reference signal to use for determining timing information for measuring multiple reference signals from multiple cells (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph; it is inherently that the serving cell timing is derived from a SS block of the serving cell (as evidence by Chen US 2014/0064135 A1 that UE obtains initial timing acquisition to the serving cell 101 through the PSS/SSS of the serving cell 101, para. 0038), therefore, by indicating to UE to use the timing of the serving cell for CSI-RS of neighbor cells, the examiner interprets the indication related to synchronization information to UE of using the SS block from the serving cell as the claimed “an indication of a single reference signal”); and 
measure the multiple reference signals based at least in part on the timing information (CSI-RS should consider neighbor cell measurement, At least the following properties of a CS1-RSfor L3 mobility can be signalled to the UE using dedicated signaling: timing configuration, including time offset and periodicity, page 1-2, Agreements section, Configuration CSI-RS time/frequency resource; for synchronous network, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph).
NPL fails to disclose (a) UE comprises a memory; and one or more processors, coupled to the memory, configured to perform method steps; and (b) the multiple cells are on a common frequency layer.
With respect to (a), Luo discloses a user equipment (UE) in figure 11 comprises a processor 2001, a memory 2003, and a transceiver 2002. The transceiver 2002 is configured to communicate with another network element (may communicate with the another network element by using an antenna). The memory 2003 is configured to store a program that can be executed by the processor 2001. The program includes an instruction used to implement the methods, the steps, or the procedures described in the foregoing embodiments, para. 0089.
It is desirable to for the UE to have a memory; and one or more processors, coupled to the memory, configured to perform method steps because it improving the adaptability and flexibility of the communication system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Luo in the method of NPL for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
With respect to (b), in the same field of endeavor, NPL2 disclose for useServingCellTimingForSync is set to TRUE for measurements, it means for intra-frequency measurements, UE may use the serving cell timing to derive the SSB index of neighbor cells in the same frequency layer (page 2, section 2.3 Measurement report in case of no detection of SSB index).
It is desirable for the multiple cells are on a common frequency layer because the CSI-RS of the set of measurement cells should share the same configuration parameters to reduce signaling overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL and Luo for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
(2) Regarding claim 13:
NPL discloses a base station for wireless communication, comprising: 
determine a single reference signal for a user equipment (UE) to use for determining timing information for measuring multiple reference signals from multiple cells (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph; it is inherently that the serving cell timing is derived from a SS block of the serving cell (as evidence by Chen US 2014/0064135 A1 that UE obtains initial timing acquisition to the serving cell 101 through the PSS/SSS of the serving cell 101, para. 0038), therefore, by indicating to UE to use the timing of the serving cell for CSI-RS of neighbor cells, the examiner interprets the indication related to synchronization information to UE of using the SS block from the serving cell as the claimed “an indication of a single reference signal”); and 
transmit, to the UE, an indication of the single reference signal (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph).
NPL fails to disclose (a) BS comprises a memory; and one or more processors, coupled to the memory, configured to perform method steps; and (b) the multiple cells are on a common frequency layer.
With respect to (a), Luo discloses a user equipment (UE) in figure 10 comprises a processor 1001, a memory 1004, and a transmitter 1002 and receiver 1003, para. 0088.
It is desirable to for the BS to have a memory; and one or more processors, coupled to the memory, configured to perform method steps because it improving the adaptability and flexibility of the communication system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Luo in the method of NPL for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
With respect to (b), in the same field of endeavor, NPL2 disclose for useServingCellTimingForSync is set to TRUE for measurements, it means for intra-frequency measurements, UE may use the serving cell timing to derive the SSB index of neighbor cells in the same frequency layer (page 2, section 2.3 Measurement report in case of no detection of SSB index).
It is desirable for the multiple cells are on a common frequency layer because the CSI-RS of the set of measurement cells should share the same configuration parameters to reduce signaling overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL and Luo for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
(3) Regarding claims 8 and 20:
NPL, Luo, and NPL2 discloses all subject matter of claims 1 and 13, and NPL further discloses the multiple reference signals comprises multiple channel state information reference signals transmitted by multiple base stations (For synchronous network, serving cell's CSI-RS timing should be the time reference of neighboring cell CSI-RS timing, page 3, 1st paragraph).
(4) Regarding claim 14:
NPL, Luo, and NPL2 discloses all subject matter of claims 13, and wherein determining the single reference signal is based at least in part on one or more of: 
a location of the UE, 
a trajectory of the UE, 
a capability of the UE to support receiving the indication of the single reference signal to use for determining timing information for measuring multiple reference signals from multiple cells on a common frequency layer, 
a deployment configuration of neighbor base stations (only for synchronous network, serving cell's CSI-RS timing should be the time reference of neighboring cell CSI-RS timing, page 3, 1st paragraph; the examiner interprets the synchronous network as the claimed deployment configuration of neighboring base station), or 
a neighbor base station that is expected to have a highest reference signal receive power.

Claims 7 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 1 above, and further in view of Chen (US 2014/0064135 A1).
NPL, Luo, and NPL2 discloses all subject matter of claims 1 and 13, and NPL further discloses the UE uses the timing of the serving cell but fails to explicitly disclose wherein the single reference signal comprises a single synchronization signal block.
However, Chen discloses that UE obtains initial timing acquisition to the serving cell 101 through the PSS/SSS of the serving cell 101, para. 0038.
It is desirable for the single reference signal comprises a single synchronization signal block because it enable the UE to obtain the serving cell timing and reduces signal lost.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Chen in the method of NPL, Luo, and NPl2 for the benefit of reducing signal lose.

Claims 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics).
(1) Regarding claim 23:
NPL discloses a user equipment (UE) for wireless communication, comprising: 
receive an indication of a single reference signal to use for determining timing information for measuring multiple reference signals from multiple cells (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph; it is inherently that the serving cell timing is derived from a SS block of the serving cell (as evidence by Chen US 2014/0064135 A1 that UE obtains initial timing acquisition to the serving cell 101 through the PSS/SSS of the serving cell 101, para. 0038), therefore, by indicating to UE to use the timing of the serving cell for CSI-RS of neighbor cells, the examiner interprets the indication related to synchronization information to UE of using the SS block from the serving cell as the claimed “an indication of a single reference signal”); and 
measure the multiple reference signals based at least in part on the timing information (CSI-RS should consider neighbor cell measurement, At least the following properties of a CS1-RSfor L3 mobility can be signalled to the UE using dedicated signaling: timing configuration, including time offset and periodicity, page 1-2, Agreements section, Configuration CSI-RS time/frequency resource; for synchronous network, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph).
NPL fails to disclose the multiple cells are on a common frequency layer.
However, in the same field of endeavor, NPL2 disclose for useServingCellTimingForSync is set to TRUE for measurements, it means for intra-frequency measurements, UE may use the serving cell timing to derive the SSB index of neighbor cells in the same frequency layer (page 2, section 2.3 Measurement report in case of no detection of SSB index).
It is desirable for the multiple cells are on a common frequency layer because the CSI-RS of the set of measurement cells should share the same configuration parameters to reduce signaling overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
(2) Regarding claim 27:
NPL discloses a base station for wireless communication, comprising: 
determine a single reference signal for a user equipment (UE) to use for determining timing information for measuring multiple reference signals from multiple cells (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph; it is inherently that the serving cell timing is derived from a SS block of the serving cell (as evidence by Chen US 2014/0064135 A1 that UE obtains initial timing acquisition to the serving cell 101 through the PSS/SSS of the serving cell 101, para. 0038), therefore, by indicating to UE to use the timing of the serving cell for CSI-RS of neighbor cells, the examiner interprets the indication related to synchronization information to UE of using the SS block from the serving cell as the claimed “an indication of a single reference signal”); and 
transmit, to the UE, an indication of the single reference signal (an indication related to the synchronization information to UE to utilize serving cell timing to derive the index of SS block transmitted by neighbour cell, Following the same design principle, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph).
NPL fails to disclose the multiple cells are on a common frequency layer.
However, in the same field of endeavor, NPL2 disclose for useServingCellTimingForSync is set to TRUE for measurements, it means for intra-frequency measurements, UE may use the serving cell timing to derive the SSB index of neighbor cells in the same frequency layer (page 2, section 2.3 Measurement report in case of no detection of SSB index).
It is desirable for the multiple cells are on a common frequency layer because the CSI-RS of the set of measurement cells should share the same configuration parameters to reduce signaling overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NPL2 in the method of NPL for the benefit of reducing cost and improving the adaptability and flexibility of the user equipment.  
(3) Regarding claim 28:
NPL and NPL2 discloses all subject matter of claims 27, and wherein determining the single reference signal is based at least in part on one or more of: 
a location of the UE, 
a trajectory of the UE, 
a capability of the UE to support receiving the indication of the single reference signal to use for determining timing information for measuring multiple reference signals from multiple cells on a common frequency layer, 
a deployment configuration of neighbor base stations (only for synchronous network, serving cell's CSI-RS timing should be the time reference of neighboring cell CSI-RS timing, page 3, 1st paragraph; the examiner interprets the synchronous network as the claimed deployment configuration of neighboring base station), or 
a neighbor base station that is expected to have a highest reference signal receive power.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 1 above, and further in view of Siomina (US 2021/0337497 A1).
NPL, Luo, and NPL2 disclose all subject matter of claim 1, and NPL further discloses the UE are configured to receive the single reference signal and derive or identify the timing information from the single reference signal and use for measuring the multiple reference signals (CSI-RS should consider neighbor cell measurement, At least the following properties of a CS1-RSfor L3 mobility can be signalled to the UE using dedicated signaling: timing configuration, including time offset and periodicity, page 1-2, Agreements section, Configuration CSI-RS time/frequency resource; for synchronous network, the timing reference of CSI-RS of neighbour cells should be serving cell timing for synchronous network, page 2, section 2.0 Timing Configuration of CSI-RS, 1st paragraph), but fails to disclose store the timing information for use later.
However, in the same field of endeavor, Siomina discloses a step that the UE receives SS blocks for measurement and complete a synchronization procedure and store a timing for future use (para. 0131-0145).
It is desirable to store the timing information for use later because it reduces processing time for synchronization of reference signal from neighboring cells.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Siomina in the UE of NPL, Luo, and NPL2 for the benefit of reducing processing time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 1 above, and further in view of Tang et al. (US 2019/0082346 A1).
NPL, Luo, and NPL2 discloses all subject matter of claim 1, and NPL further discloses measure the multiple reference signals, are configured to: measure the multiple reference signals based at least in part on application of the timing information to the multiple reference signals (For synchronous network, serving cell's CSI-RS timing should be the time reference of neighboring cell CSI-RS timing, page 3, 1st paragraph) and measure all CSI-RX from different cells (page 5, section 3 CSI-RS measurement, 2nd paragraph), but fails to explicitly disclose it is obvious that determine one of more of reference signal receive powers or noise levels for the multiple reference signals.
However, Tang discloses a UE may obtain channel energy of a wide beam of the neighboring cell by measuring a CSI-RS of the neighboring cell, and may estimate channel energy of a narrow beam of the neighboring cell and an RSRP and/or an RSRQ of the neighboring cell, para. 0178).
It is desirable to determine one of more of reference signal receive powers or noise levels for the multiple reference signals because it provide indication to a better cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tang in the user equipment of NPL, Luo, and NPL2 for the benefit of having knowledge of channel condition of different cells.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 23 above, and further in view of Tang et al. (US 2019/0082346 A1).
NPL and NPL2 discloses all subject matter of claim 23, and NPL further discloses measure the multiple reference signals, are configured to: measure the multiple reference signals based at least in part on application of the timing information to the multiple reference signals (For synchronous network, serving cell's CSI-RS timing should be the time reference of neighboring cell CSI-RS timing, page 3, 1st paragraph) and measure all CSI-RX from different cells (page 5, section 3 CSI-RS measurement, 2nd paragraph), but fails to explicitly disclose it is obvious that determine one of more of reference signal receive powers or noise levels for the multiple reference signals.
However, Tang discloses a UE may obtain channel energy of a wide beam of the neighboring cell by measuring a CSI-RS of the neighboring cell, and may estimate channel energy of a narrow beam of the neighboring cell and an RSRP and/or an RSRQ of the neighboring cell, para. 0178).
It is desirable to determine one of more of reference signal receive powers or noise levels for the multiple reference signals because it provide indication to a better cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Tang in the user equipment of NPL and NPL2 for the benefit of having knowledge of channel condition of different cells.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 1 above, and further in view of Xu et al. (US 2016/0316374 A1).
NPL, Luo, and NPL2 discloses all subject matter of claim 1, but fails to disclose perform a cell reselection process based at least in part on measurement of the multiplex reference signals.
However, Xu teaches UE taking measure of reference signal including CSI-RS to determine if the UE should reselect to the neighboring cell (para. 0091).
It is desirable for the UE to perform a cell reselection process based at least in part on measurement of the multiplex reference signals because to provide better connectivity to the network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Xu in the UE of NPL, Luo, and NPL2 for the benefit of better service and connectivity to the network.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claim 1 above, and further in view of Xu et al. (US 2016/0316374 A1).
NPL and NPL2 discloses all subject matter of claim 23, but fails to disclose perform a cell reselection process based at least in part on measurement of the multiplex reference signals.
However, Xu teaches UE taking measure of reference signal including CSI-RS to determine if the UE should reselect to the neighboring cell (para. 0091).
It is desirable for the UE to perform a cell reselection process based at least in part on measurement of the multiplex reference signals because to provide better connectivity to the network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Xu in the UE of NPL and NPL2 for the benefit of better service and connectivity to the network.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1 Meeting #90 R1-1713729, dated 21-25 August 2017 by Huawei, HiSilicon) in view of Luo et al. (US 2020/0214082 A1) and NPL2 (3GPP TSG Ran WG1 Meeting #94, R1-1808484, dated 8/20-24, 2018 by LG Electronics) as applied to claims 1 and 13 above, and further in view of Su et al. (US 2020/0329407 A1).
NPL, Luo, and NPL2 discloses all subject matter of claims 1 and 13, but fails to disclose receive the indication via one or more of radio resource control signaling or a medium access control control element.
However, Su discloses the network configures the UE to perform measurements (e.g., idle or connected mode measurements), the UE (e.g., the RRC layer of the UE) may use one or more of the following criteria to categorize base stations from the neighbor cell list and place them in the FMG (e.g., along with the serving cell) so that these neighbor base stations gets prioritized for an enhanced mobility procedure; wherein cell in fast measurement group (FMG) uses the serving cell timing for CSI-RS measurement, para. 0102 and 0106.
It is desirable to receive the indication via one or more of radio resource control signaling or a medium access control control element because it avoids undesired dependence on the serving radio link for notifying the UE of the indication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Su in the UE of NPL, Luo, and NPL2 for avoiding undesired dependence on the serving radio link for notifying the UE of the indication.

Allowable Subject Matter
Claims 2, 4-6, 9, 14-18, 21, 24, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng et al. (US 2019/0200309 A1) discloses a terminal synchronization method and terminal.
Nagaraja et al. (US 2018/0368088 A1) discloses a reference signal (RS) configuration and transmission from serving and neighbor cell for mobility.
Lee et al. (US 2018/0302819 A1) discloses a techniques to provide energy efficient radio resource management.
Han et al. (US 2019/0082401 A1) discloses for a neighboring cell synchronized with a serving cell, the UE may use a timing of the serving cell as a timing of the neighboring cell, and does not need to acquire the SS block time index from the neighboring cell.
Islam et al. (US 2018/0376438 A1) discloses a neighbor cell synchronization signal block index determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/30/2022